        Case 1:20-cv-03010-APM Document 45-1 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                       Plaintiffs,

       v.                                               Civil Action No. 1:20-cv-3010 (APM)

GOOGLE LLC,

                       Defendant.




    Declaration of Kristen C. Limarzi in Support of Motion for Admission Pro Hac Vice

       I, KRISTEN C. LIMARZI, declare as follows:

       1.      I am counsel for Non-Party Petitioner AT&T, Inc., in the above-captioned action.

I have personal knowledge of the facts set forth in this Declaration, and if called as a witness, I

could and would testify competently to these facts under oath.

       2.      My full name is Kristen Ceara Limarzi.

       3.      I am an attorney with the law firm of Gibson, Dunn & Crutcher, LLP. My office

address is 1050 Connecticut Ave., NW, Washington, D.C. 20036. My telephone number is (202)

887-3518.

       4.      I have been admitted to the District of Columbia Bar (#485011), and I am a member

in good standing of that bar.

       5.      I have never been disciplined by any bar.

       6.      In the last two years, I have not been admitted pro hac vice in this Court. My

application for admission to this Court is pending.
       Case 1:20-cv-03010-APM Document 45-1 Filed 11/20/20 Page 2 of 2




      I declare under penalty of perjury that the foregoing is true and correct. Executed on this

20th day of November, 2020 in Washington, D.C.



                                                   /s/ Kristen C. Limarzi
                                                   Kristen C. Limarzi




                                               2
